Title: To George Washington from Alexandria Poor Relief Committee, 24 January 1798
From: Alexandria Poor Relief Committee
To: Washington, George



Sir,
Alexandria 24th January 1798

  We the Committee with whom the donation from you for the poor of this place was entrusted, beg leave to inform you in what manner that trust has been discharged. Inclosed is a list of the persons who have been relieved; and of the Sums given to each. Some of the persons in the inclosed list are widows with Children; others have sick husbands and Children to support; all of them are extremely needy, Some of them bent down with disease. Being

a father to the poor, and causing the heart of the widow to sing for joy, are more ornamental than a robe, or a diadem. We offer you the blessing of many who were ready to perish. We offer you our own particular acknowledgements. It is our united and Sincere prayer that the father of mercies may cheer with his countenance the evening of your life, and abundently reward you for the many essential Services which you have done the nation in general, and individuals in particular. Yours, with sentiments of the Highest respect

          
            James Muir
            Saml Craig
          
          
            Wm Herbert
            John Dundas
          
        
